UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1577


PAMELA MELVIN,

                 Plaintiff – Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION; UNITED STATES OF AMERICA,

                 Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-cv-00235-FL)


Submitted:   October 14, 2010              Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Pamela Melvin, Appellant Pro Se.      Edward D. Gray, Assistant
United States Attorney, Raleigh, North Carolina; Marian Ashley
Harder, SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pamela Melvin seeks to appeal the dismissal of some,

but not all, of her civil claims, based upon the recommendation

of the magistrate judge, as well as her motion for preliminary

injunctive relief.                This court may exercise jurisdiction only

over    final           orders,        28   U.S.C.        § 1291     (2006),       and   certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337    U.S.    541,       545-46        (1949).        The     portion      of     the   district

court’s order dismissing some, but not all, of Melvin’s claims

is    neither       a    final     order     nor     an    appealable       interlocutory        or

collateral      order.             Accordingly,           we   dismiss      that    portion      of

Melvin’s appeal for lack of jurisdiction.

               As       for   the      denial      Melvin’s        motion    for    preliminary

injunctive      relief,           we    have    reviewed       the    record       and   find    no

reversible error.              Accordingly, we affirm for the reasons stated

by the district court.                  Melvin v. Soc. Sec. Admin., No. 5:09-cv-

00235-FL (E.D.N.C. May 13, 2010).                          We deny Melvin’s motion for

stay pending appeal and dispense with oral argument because the

facts    and    legal         contentions       are       adequately        presented     in    the

materials       before        the      court    and       argument     would       not   aid    the

decisional process.

                                                                         DISMISSED IN PART;
                                                                           AFFIRMED IN PART


                                                   2